Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 29, 2021 has been entered and made of record. Claims 21, 32, and 37 have been amended. Claims 21-40 are pending in this application.
A terminal disclaimer filed on 01/14/2022 has been approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 21, 32, and 37 are allowable over the prior art of record.
-- Claims 22-31 are allowable as they depend from claim 21.
-- Claims 33-36 are allowable as they depend from claim 32
-- Claims 38-40 are allowable as they depend from claim 37.

With respect to claim 21, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“filters with weights that are stored as a dictionary (D) of channel weight vectors, a respective lookup index tensor (I) that indexes the dictionary, and a respective lookup coefficient tensor (C), ….., and combining entries of the input dictionary (S) based at least 

The closest prior art of record, Son et al (US-PGPUB 2018/0285715) discloses a method, (see at least: Abstract, and Par. 0005), comprising: applying a convolutional neural network to input data to obtain output data, in which a layer of the convolutional neural network includes filters with weights that are stored as a dictionary (D) of channel weight vectors, a respective lookup index tensor (I) that indexes the dictionary, and a respective lookup coefficient tensor (C), (see at least: Para 0090, CNN processing apparatus loads a kernel or an input, e.g., from a database; and Para 0175, the memory 1530 may store a database from which kernel elements and/or image elements may be loaded from and into the local memory 1525,  [i.e., filters with weights that are stored as a dictionary (D)]. Further, Paragraphs 0089-0091, CNN processing apparatus performs convolution operations between respective inputs and kernels of each of the convolutional layers to generate an output. The multiple convolutional layers perform convolutional filtering, for example, on connected results from a previous layer, e.g., with the convolutional layers each outputting three-dimensional boxes or third-order tensors of plural feature images whose dimensions may depend on the kernel/filter size of the corresponding convolutional layer. In addition, there may be weighted connections to each convolutional layer in correspondence to each pixel of the corresponding convolutional layer and for each filter of the corresponding convolutional layer, [i.e., the layer of convolutional network includes filters with weights that are stored as a dictionary wherein applying the convolutional neural network includes: convolving the channel weight vectors of the dictionary (D) with an input tensor based on the input data to obtain an input dictionary (S), (see at least: Fig. 5C, Para 0129, the CNN processing apparatus performs multiplication operations between kernel maps of a kernel 512 corresponding to a first output channel of output 511 and a portion 513 (e.g., the third order tensor corresponding to the illustrated “a.sub.i” through “o.sub.i” plural channel input elements) of the input 507 as the target input elements to generate an output element 514, [i.e., convolving the channel weight vectors of the dictionary (D) with an input tensor based on the image to obtain an input dictionary]. However, while disclosing that the layer of convolutional network includes filters with weights that are stored as a dictionary (D) of channel weight vectors, Son et al fails to teach or suggest, either alone or in combination with the other cited references, the filters with weights that are stored as a dictionary (D) of channel weight vectors, a respective lookup index tensor (I) that indexes the dictionary, and a respective lookup coefficient tensor (C), ….., and combining entries of the input dictionary (S) based at least in part on the respective lookup index tensor (I) and the respective lookup coefficient tensor (C); and storing, displaying, or transmitting an output based on the output data of the convolutional neural network



An additional prior art of record, Son et al (US-PGPUB 2018/0129893) discloses a Convolutional Neural Network (CNN), in which a layer of the Convolutional Neural Network (CNN) include filters with weights that are stored as a dictionary (D) of channel weight vectors, such that a respective portion of the input may be respective singular input values or zero-order tensors of the input, (see Paragraphs 0045-0050). However, while disclosing that the Convolutional Neural Network (CNN) include filters with weights that are stored as a dictionary (D) of channel weight vectors and tensors; Kim et al fails to teach or suggest, either alone or in combination with the other cited references, that a  filters with weights that are stored as a dictionary (D) of channel weight vectors, a respective lookup index tensor (I) that indexes the dictionary, and a respective lookup coefficient tensor (C), ….., and combining entries of the input dictionary (S) based at least 

Regarding claim 32, claim 32 recites substantially similar limitations as set forth in claim 1. As such, claim 32 is in condition for allowance, for at least similar reasons, as stated above

Regarding claim 37, claim 37 recites substantially similar limitations as set forth in claim 1. As such, claim 37 is in condition for allowance, for at least similar reasons, as stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        01/24/2022